         Case 2:19-cv-02430-JMY Document 47 Filed 07/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COUNTY OF DELAWARE
                                                       :
                               Plaintiff,              :
                                                       :
          v.                                           : CIVIL ACTION NO. 2:19-cv-02430-JMY
                                                       :
 TRAVELERS PROPERTY CASUALTY                           :
 COMPANY OF AMERICA                                    :
                                                       :
                               Defendant.

                                             ORDER

       AND NOW, this _14th day of _July_, 2020, the Court enters the following Order regarding

the matters discussed during the telephonic status conference held by the Court on July 9, 2020,

and upon the agreement of counsel:

               (1)     Because counsel for Defendant, Travelers Property Casualty Company of

               America, made the express, affirmative representation that all documents relating

               to the underwriting of the property insurance policy that listed the parking garage

               at issue in this case in the Location Schedule to the Deluxe Property Coverage Form

               to the insurance policies issued for the policy periods of June 26, 2016 to June 26,

               2017, June 26, 2017 to June 26, 2018, and June 26, 2018 to June 26, 2019 (the

               “Policies) have been produced, Plaintiff’s Second Motion to Compel and For

               Sanctions (the “Second Motion”) was deemed as MOOT on this issue, and the

               Clerk is hereby directed to DISMISS the Motion docketed at ECF No. 36;

               (2)     After the conference, Travelers located additional documents related to the

               underwriting of the Policies which counsel for Travelers brought to the Court’s

               attention on July 10, 2020.     By July 16, 2020, Travelers will produce these

               documents together with a client affidavit confirming all documents relating to the
Case 2:19-cv-02430-JMY Document 47 Filed 07/14/20 Page 2 of 3




    underwriting of the property insurance policies covering the parking garage have

    been produced.

    (3)    If the County subsequently demonstrates that Travelers has failed to

    produce any responsive documents, which were sought through the Second Motion

    to Compel and for Sanctions, the County is entitled to an adverse inference

    regarding the subject matter to which the documents relate;

    (4)    Travelers shall pay to the County the sum of $10,000 of the costs incurred

    by the County in seeking to compel production of the documents through the First

    and Second Motions to Compel, which payment shall be made within fourteen days

    of Travelers’ receipt of a Form W-9;

    (5)    Plaintiff County of Delaware’s Second Motion was granted to the extent it

    seeks the production of reserve information (Request No. 15), but Defendant

    Travelers need only produce such information if and when the case proceeds past

    the summary judgment stage;

    (6)    The parties shall proceed to schedule the remaining depositions forthwith

    and in accordance with the Amended Scheduling Order to be issued by the Court.

    Travelers’ Motion to Compel depositions was therefore deemed MOOT, and the

    Clerk is hereby directed to DISMISS the Motion docketed at ECF No. 44;

    (7)     Plaintiff County of Delaware’s expert report deadline will be deemed to be

    ten days after receiving the deposition transcripts of the remaining Travelers fact

    witnesses, namely Patrick List, Christopher Hopkins and Travelers’ corporate

    representative(s); and




                                     2
 Case 2:19-cv-02430-JMY Document 47 Filed 07/14/20 Page 3 of 3




     (8)       Within five days of the July 9, 2020 status conference, Plaintiff County of

     Delaware shall identify to Defendant Travelers the witness(es) Plaintiff intends to

     make available for deposition in response to Defendant’s 30(b)(6) deposition

     notice.

IT IS SO ORDERED.




                                     BY THE COURT:



                                      /s/ John Milton Younge
                                     JUDGE JOHN MILTON YOUNGE




                                        3
